DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters (U.S. Application Publication No. 2006/0151426) in view of Panicci (U.S. Patent No. 4,303,170).
Regarding claim 1, Peters discloses a sippable lid for drinking from a variety of circular-mouthed containers (Fig. 1), comprising: a molded-plastic lid (1C) topped by a drinking surface (1B) that slopes downward from rear to front, and a series of drinking holes (1A) circularly-aligned along a rear edge; a resilient rubber skirt (1D) attached to 
Peters fails to teach the lid being formed with cylindrical sidewalls, and having an offset concave drinking surface.
Panicci teaches that it is known in the art to manufacture a lid with a circular shape and being topped with an offset concave drinking surface (Figs. 1, 2).
\it would be obvious 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of Peters with the shapes taught by Panicci, since such a modification would be a simple substitution of shapes and the lid would function in the same manner.
Regarding claims 2-4, 7 and 8, the modified lid of Peters teaches wherein said offset concave drinking surface is parabolic (Panicci, Fig. 1), wherein said series of drinking holes are aligned along a circular path offset inwardly from the rear edge of said plastic lid (Panicci, Fig. 1, the centers are not required to be on the circular line), wherein the frusto-conical ribbed middle section of said skirt comprises a plurality of circumscribing ribs each having a triangular profile, and the triangular profile comprises a right triangle (Peters, Fig. 1).
Regarding claim 10, the modified lid of Peters fails to specifically teach wherein the cylindrical upper sidewall of said skirt has a diameter dl, the cylindrical lower sidewall of said skirt has a diameter d2, and d2 is approximately equal to 0.7 x d1.  It would have been obvious to one of ordinary skill in the art at the time the invention was .

Claims 5, 6, 11-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters in view of Panicci, and further in view of Pierce (U.S. Patent No. 3,630,419).
The modified lid of Peters teaches all the claimed limitations as shown above wherein there are three drinking holes (Peters, Fig. 3), but fails to teach wherein said resilient rubber skirt has an outward- projecting flange encircling the cylindrical upper sidewall, wherein said plastic lid has a notch encircling an interior of said cylindrical sidewalls conforming to the outward-projecting flange of said skirt.
Pierce teaches that it is known in the art to manufacture a lid and skirt wherein said skirt has an outward-projecting flange (24) encircling a cylindrical upper sidewall, and wherein said lid has a notch (at 29) encircling an interior of said cylindrical sidewalls conforming to the outward-projecting flange of said skirt (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a flange and notch, as taught by Pierce, in order to ensure the components were secured together.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters as modified by the references above, and further in view of Haley (U.S. Application Publication No. 2005/0184026).
Peters fails to teach wherein the hypotenuse of said triangular profile is angled downward and outward from said skirt.
Haley teaches that it is known in the art to manufacture a lid with ribs that are angled downwards and outwards (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the ribs with different angles, in order to adjust how they connected to a container and since such modification would be a simple substitution of one known shape for another.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733